7 So. 3d 564 (2009)
Sharon EDELSTEIN, as Personal Representative of the Estate of Shirley A. Beagell, Appellant,
v.
Edward BEAGELL, as Beneficiary of the Estate of Shirley A. Beagell, Appellee.
No. 1D08-5673.
District Court of Appeal of Florida, First District.
February 27, 2009.
Robert M. Moletteire of Moletteire & Torpy, P.A., Melbourne, for Appellant.
Rhonda S. Clyatt of the Law Offices of Rhonda S. Clyatt, Panama City, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order of December 11, 2008, we dismiss this appeal for lack of jurisdiction. The order on appeal, entitled "Final Order on Petition for Determination of Beneficiaries," denied the petition below without making any final determination as to the beneficiaries of the estate. Therefore, the order on appeal did not "finally determine a right or obligation of an interested person," so as to be appealable under Florida Rule of Appellate Procedure 9.110(a)(2). See Dempsey v. Dempsey, 899 So. 2d 1272 (Fla. 2d DCA 2005); Sanchez v. Masterhan, 837 So. 2d 1161 (Fla. 1st DCA 2003).
The appellee's "Motion to Dismiss and/or Require Appellant to Properly Designate the Record on Appeal," filed on January 15, 2008, as well as the "Appellant's Motion for Extension of Time to File Initial Brief," filed on January 29, 2009, are denied as moot.
DISMISSED.
WEBSTER, BROWNING and LEWIS, JJ., concur.